DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: RCE & Amendment, filed on 05/04/2022.  

2.	Claims 1-21 are pending in the case.  Claims 1, 11, and 20 are independent claims.  Claims 1, 11, and 20 have been amended.  Claim 21 is newly added.



Response to Arguments
Applicant's arguments filed May 4, 2022 have been fully considered but they are not persuasive.

Applicant argues (claims 1, 11 and 20) the combination of Sandberg and Holder fail to disclose display[ing]… the at least one augmented content reality item… based at least in part on the particular geolocation different than the current geolocation of the client device [and] different than a second current geolocation of the second client device.

In response, Sandberg discloses maintaining position information, including historical position information, of a client device (Para 55) and displaying AR information of geotagged images associated with a location of the client device (Para 68, 69), where the AR information is also shared with other client devices (Para 45, 49).  Holder additionally discloses enabling multiple user devices to share an AR experience of preserved physical scenes that are reloaded for display during a different AR experience session (Para 130).  Thus, reloading preserved physical scenes, during a different AR experience session, for display to multiple client devices corresponds to display of AR content items, to multiple client devices, that are different geolocation than each of the client devices.  Additionally, Sandberg and Holder disclose displaying the AR content to differing client devices in the same location, which corresponds to display of AR content to a second client device with a second current geolocation that matches the geolocation of the first client device.  Therefore, the combination of Sandberg and Holder discloses display[ing]… the at least one augmented content reality item… based at least in part on the particular geolocation different than the current geolocation of the client device [and] different than a second current geolocation of the second client device.

Applicant argues dependent claims 2-10, 12-19 and 21 are allowable for at least similar reasons as their respective independent claims are allowable.




In response, claims 2-10, 12-19 and 21 are not allowable based on their dependency from respectively rejected base claims as well as the rationale provided in the following rejection for each claim.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 11 and 20 recite “display… the at least one augmented content reality item… based at least in part on the particular geolocation different than the current geolocation of the client device… different than a second current geolocation of the second client device”.
Applicant’s Specification (Para 24, 164, 165) discloses presenting AR content items in connection with a geolocation different from a current geolocation of respective computing devices.  Applicant’s Specification has not been found to support a second client device at a geolocation different from the geolocation of the first client device.  Therefore, correction is required.


Claims 2-10, 12-19 and 21 are rejected based on dependency from a correspondingly rejected base claim.

Claims 1, 11 and 20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a messaging client application, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).   The messaging client application (Specification, Fig. 1) provides communication and exchange of data with other messaging client applications (on other client devices) to enable displaying content on differing client devices.  Correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 11-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jesper Sandberg, US 2019/0001939 A1 and further in view David Holder et al., WO 2021/076754 A1.


Independent claim 1, Sandberg discloses a method, comprising: 

selecting, using one or more processors, a set of augmented reality content generators from a plurality of available augmented reality content generators (i.e. layer suggestion module selects AR information – Fig. 5 “5, 15, 19”; Fig. 6 – for display – Para 69, 70), the selected set of augmented reality content generators comprising at least one augmented reality content generator for presenting a three-dimensional (3D) scene based at least in part on a geolocation (i.e. AR information is geotagged images and/or video – Para 69 – that correspond to displayed real world objects – Para 68); 

causing display, at a client device, of a graphical interface comprising a plurality of selectable graphical items, each selectable graphical item corresponding to a respective augmented reality content generator of the set of augmented reality content generators (i.e. mobile device – Fig. 3 – displays selectable AR information – Fig. 5 “5, 15, 19”; Para 73 – as icons  – Para 69, 70, 72); 

receiving, at the client device, a selection of a first selectable graphical item from the plurality of selectable graphical items (i.e. receive user selection of an icon of AR information – Para 74; Fig. 6), the first selectable graphical item comprising a first augmented reality content generator corresponding to a particular geolocation (i.e. AR information is geotagged images and/or video – Para 69 – that correspond to locations – Para 68, such as historical locations – Para 55); 


causing display, at the client device, at least one augmented content reality item generated by the first augmented reality content generator, the at least one augmented content reality item comprising the 3D scene based at least in part on the particular geolocation (i.e. selected AR information is displayed on screen by itself – Para 77; AR information may be a panoramic image associated with a location – Para 61); and 

causing display, at a second client device, the at least one augmented content reality item generated by the first augmented reality content generator, the at least one augmented content reality item comprising the 3D scene based at least in part on the particular geolocation (i.e. first and second mobile devices – Fig. 3 “10, 20” – communicate AR information and displayed environment in the camera view to one another – Para 45; the geo-coded information is provided in the camera view – Para 49).  

Sandberg suggests a 3D scene as Sandberg discloses a mixed reality environment that includes augmented reality (Para 4) displaying a panoramic image (Para 44) and enabling navigation of augmented content in the environment (Para 51).

It would have been obvious at the effective date of invention to include a 3D scene with the method of Sandberg because Sandberg teaches providing a mixed reality environment that enables selection of displayed AR information to provide display of additional information in a navigable camera view, which suggests a 3D scene and yields predictable results.

Sandberg fails to disclose the particular geolocation being different than a current geolocation of the client device and different than a second geolocation of the second client device.

Holder discloses the particular geolocation being different than a current geolocation of the client device and different than a second geolocation of the second client device
 (i.e. an AR scene, based on maps formed from tracking information, is provided to multiple users at differing positions in the same location that share AR content reloaded to the display during a AR experience session – Para 130).

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine Holder’s known method of the particular geolocation being different than a current geolocation of the client device with the method of Sandberg because storing tracked/historical device locations in association with AR content enables sharing presentation display of AR content of previous device locations with other users, which provides the advantage of increasing availability of different AR experience sessions with use of reloaded AR content.


Claim 2, Sandberg discloses the method of claim 1, wherein the particular geolocation is different than a second current geolocation of the second client device (i.e. a second device associated with a second location - Fig. 3 “10, 20” - views display of AR information, e.g. geotagged images and/or video, – Para 69 – that correspond to locations – Para 68, such as historical client device locations – Para 55 – of a first device), and further comprising: receiving a touch input via a touch screen of the client device (i.e. a device with user interface and touch screen – Para 53 – receiving touch input – Para 72); and in response to receiving the touch input, causing navigation through the 3D scene (i.e. touch interaction of an information layer to active the AR information associated with the layer – Para 72, 73; the AR information is selectable – Para 77;  navigate augmented object/content in a view of an environment - Para 51).

Holder discloses the particular geolocation is different than a second current geolocation of the second client device (i.e. multiple users share reloaded AR content in different AR experience sessions – Para 130; Fig. 42).
 


Independent claim 11, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claim 12, the corresponding rationale as applied in the rejection of claim 2 applies herein.


Independent claim 20, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claims 3-10 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jesper Sandberg, US 2019/0001939 A1 and in view David Holder et al., WO 2021/076754 A1 as applied to claims 1 and 11 above, and further in view of Jinha Lee et al., US 2019/0310757 A1.


Claim 3, Sandberg discloses touch input (Para 72, 73).
Sandberg fails to disclose the method of claim 2, wherein the touch input comprises a swipe gesture, which Lee discloses (i.e. swipe gesture or other gesture modifies the visual display of AR items - Para 82, 129).  


It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine Lee’s swipe gesture with the method of Sandberg because each teaches manipulates display items via touch input, of which a swipe gesture is exemplary.  Therefore, the combination yields predictable results.




Claim 4, Sandberg discloses display of the graphical interface comprising the plurality of selectable graphical items (Fig. 3, 5, 6), each 3D object corresponding to one of the plurality of selectable graphical items (Fig. 8 “95”; Para 52, 72, 73) wherein the respective 3D objects are displayed in a current scene captured by a camera of the client device (Fig. 5, 6).

Lee discloses the method of claim 1, wherein causing display of the graphical interface comprising the plurality of selectable graphical items comprises: 

causing display of respective 3D objects in a particular arrangement, each 3D object corresponding to one of the plurality of selectable graphical items (i.e. display of AR elements arranged in AR/VR session/workspace – Para 23, 24; Fig. 2), wherein the respective 3D objects are displayed in a current scene captured by a camera of the client device (i.e. camera captures image of user environment – Para 190; Fig. 57; AR elements are displayed in the environment of the user – Para 46, 47), which Sandberg fails to disclose.  

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine Lee’s display of respective 3D objects in a particular arrangement, with the method of Sandberg because each teaches an AR environment displaying items, where the arrangement of items provides improved visual organization (Lee, Para 66).



Claim 5, Sandberg discloses display of the graphical interface comprising the plurality of selectable graphical items (Fig. 3, 5, 6).

Sandberg fails to disclose the method of claim 4, wherein the particular arrangement comprises a geometric arrangement where each 3D object is positioned at an equal distance in 3D space from at least one other 3D object, which Lee discloses (i.e. display AR elements, e.g. objects, in a grid pattern – Figs. 36E & 36G).  

Similar rationale as applied in the rejection of claim 4 applies herein.


Claim 6 Sandberg discloses display of the graphical interface comprising the plurality of selectable graphical items (Fig. 3, 5, 6).

Sandberg fails to disclose the method of claim 4, wherein the particular arrangement comprises a geometric arrangement where each 3D object is positioned at different distances in 3D space from at least a first 3D object and a second 3D object, which Lee discloses (i.e. random display of AR elements, e.g. objects – Fig. 9).

Similar rationale as applied in the rejection of claim 4 applies herein.


Claim 7, Sandberg discloses the method of claim 4, further comprising: receiving movement data from the client device, the movement data indicating that the current scene captured by the camera has changed; and in response to receiving the movement data, rendering an updated view of the current scene based on the received movement data, the updated view of the current scene reflecting the changed current scene (i.e. track device orientation and update field of view based on device orientation - Para 56, 59), as does Lee (i.e. move displayed elements as indicated by user input and display the elements at new positions – Para 27).  


Clam 8, Sandberg discloses the method of claim 7, further comprising: causing display of the respective 3D objects in the updated view of the current scene (i.e. update field of view based on device orientation - Para 56, 59) , as does Lee (i.e. generate display of elements in position indicated by the user input indicating intent to move data – Para 25, 26).  





Claim 9, Sandberg discloses the method of claim 1, wherein the second client device is associated with a different user (i.e. communication of multiple user devices - Fig. 3), as does Lee (i.e. first device – Fig. 2B “202” - and second device – Fig. 2B “206” – share visualization of display interactions - Para 23, 24).  



Claim 10, Sandberg discloses communication of multiple user devices, the first user associated with the client device (Fig. 3), 

Sandberg fails to disclose the method of claim 9, wherein the different user is connected to a social graph of a first user. 

Lee discloses the method of claim 9, wherein the different user is connected to a social graph of a first user, the first user associated with the client device (i.e. first device/user – Fig. 2B “202” – communicates with another user that may be associated with a friend list – Para 104, 154).

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine Lee’s different user is connected to a social graph of a first user with the method of Sandberg because connection of multiple devices in a shared single session or workspace associated with a social graph provides the benefit of managing the session/actions of the various user while working in a collaborative environment (Lee, Para 154).  


Claims 13-19, the corresponding rationale as applied in the rejection of claims 3-10 apply herein.



Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jesper Sandberg, US 2019/0001939 A1 and in view David Holder et al., WO 2021/076754 A1 as applied to claim 1 above, and further in view of Earle Alexander, IV et al., US 2021/0097875 A1 (hereinafter, Alexander).


Claim 21, Sandberg discloses a multi user shared experience (Fig. 3; Para 45).
Holder discloses a multi user shared experience, where each user device localizes to the stored map location by translating the location to the frame of reference maintained by the user device, which enables control of the display rendering – Para 114).

Sandberg in view of Holder fails to disclose the method of claim 1, further comprising: receiving movement data from the second client device, the movement data indicating that the 3D scene based at least in part on the particular geolocation different than the current geolocation of the client device has changed; and in response to receiving the movement data, causing an updated view of the 3D scene to be rendered at the client device based on the received movement data from the second client device, which Alexander discloses (i.e. a telepresence session – Para 32 - of multiple users viewing a spatial location - Para 165- where each user device can move/change pose to control the display viewed by other users – Para 202; a user can move his head, body or eye to perceive any direction in space – Para 79; where movement is detected via sensors – Para 81).


It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine Alexander’s receiving movement data from the second client device, the movement data indicating that the 3D scene based at least in part on the particular geolocation different than the current geolocation of the client device has changed; and in response to receiving the movement data, causing an updated view of the 3D scene to be rendered at the client device based on the received movement data from the second client device with the method of Sandberg in view of Holder because each provides a shared AR experience from a perspective view of a user device, which may be any user device participating in the shared experience to provide the advantage of an improved viewing experience allowing users to see the same content in different locations within a shared space (Alexander, Para 33).


Conclusion
                                                                                                                                                         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619